Case 1:19-cv-00302-ENV-SJB Document 20 Filed 09/28/19 Page 1 of 2 PageID #: 123




                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
 Sheehan & Associates, P.C.                                                   fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                            September 28, 2019
 Dean Panos
 Jenner & Block
 353 North Clark Street
 Chicago, IL 60654
                                             Re:    1:19-cv-00302-ENV-SJB
                                                    Kennedy v. Mondelēz Global LLC
 Dear Dean:

        This office represents the plaintiff in the above action. In accordance with the briefing
 schedule for defendant’s motion to dismiss the first amended complaint, I sent you plaintiff’s
 opposition to defendant’s motion prior to 12:00 AM on September 27, 2019. Thank you.

                                                            Respectfully submitted,

                                                            /s/ Spencer Sheehan
                                                            Spencer Sheehan
Case 1:19-cv-00302-ENV-SJB Document 20 Filed 09/28/19 Page 2 of 2 PageID #: 124




                                       Certificate of Service

 I certify that on September 28, 2019, I served the foregoing by the method below to the persons or
 entities indicated, at their last known address of record (blank where not applicable).

                                            CM/ECF              First-Class Mail      Email
  Defendant’s Counsel                          ☒                      ☐                ☐


                                                                /s/ Spencer Sheehan
                                                                Spencer Sheehan
